                Case 19-50897-KG         Doc 3-2     Filed 11/26/19      Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                             Chapter 11

FOREVER 21, INC., et al.,1                         Case No. 19-12122 (KG)

                Debtors.                           (Jointly Administered)


ALLIED DEVELOPMENT OF ALABAMA,
LLC,
                                                   Adv. Pro. No. 19-50897 (KG)
                Plaintiff,

                v.

FOREVER 21, INC., et al., and
JATIN MALHOTRA,

                Defendants.


                                 CERTIFICATE OF SERVICE

         I, Ann M. Kashishian, certify that on this 26th day of November, 2019, true and correct

copies of the documents listed below were delivered to the recipients listed below in the manner

so indicated:

Document(s):
    1. Adversary Complaint for Damages, Declaratory Relief, and Related Relief.
    2. Summons and Notice of Pretrial Conference in an Adversary Proceeding.
    3. Notice of Alternative Dispute Resolution Alternatives.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21
International Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings,
LLC (4224); Forever 21 Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose,
LLC (6928). The location of the Debtors’ service address is: 3880 N. Mission Road, Los Angeles,
California 90031.
                Case 19-50897-KG      Doc 3-2         Filed 11/26/19      Page 2 of 3



Recipient(s):

The Debtors:                                         Jatin Malhotra:

Forever 21, Inc., Alameda Holdings, LLC,             11150 W. Olympic Blvd., Suite 750
Forever 21 International Holdings, Inc.,             Los Angeles, CA 90064
Forever 21 Logistics, LLC, Forever 21 Real
Estate Holdings, LLC, Forever 21 Retail, Inc.,       Defendant
Innovative Brand Partners, LLC, and Riley
Rose, LLC                                            via Certified Mail

3880 N. Mission Road
Los Angeles, CA 90031.

Defendants

via Certified Mail

Laura Davis Jones                                    Joshua A. Sussberg, P.C.
James E. O'Neill                                     Aparna Yenamandra
Timothy P. Cairns                                    KIRKLAND & ELLIS LLP
PACHULSKI STANG                                      KIRKLAND & ELLIS
ZIEHL & JONES LLP                                    INTERNATIONAL LLP
919 North Market Street, 17th door                   601 Lexington Avenue
P.O. Box 8705                                        New York, New York 10022
Wilmington, Delaware 19899-8705 (Courier             T. (212) 446-4800
19801)                                               F. (212) 446-4900
T. (302) 652-4100
F. (302) 652-4400                                    Counsel to the Debtors
E. ljones@pszjlaw.com
   joneill@pszjlaw.com                               via First Class Mail and E-Filing
   tcairns@pszjlaw.com

Counsel to the Debtors

via First Class Mail and E-Filing

Anup Sathy, P.C.
KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS
INTERNATIONAL LLP
300 North LaSalle Street
Chicago, Illinois 60654
T. (312) 862-2000
F. (312) 862-2200




                                                 2
              Case 19-50897-KG      Doc 3-2   Filed 11/26/19   Page 3 of 3



Counsel to the Debtors

via First Class Mail and E-Filing

Dated: November 26, 2019                       KASHISHIAN LAW LLC,

                                                 /s/ Ann M. Kashishian
                                               Ann M. Kashishian (DE Bar No. 5622)
                                               501 Silverside Road
                                               Wilmington, DE 19809
                                               T. (484) 302-8417
                                               F. (484) 930-0091
                                               E. amk@kashishianlaw.com

                                               Counsel to Allied Development of Alabama,
                                               LLC




                                          3
